Title: If the horse that won the Kentucky Derby is disqualified, how does that affect people who bet on this horse? Do they have to pay the money back, or was the money not paid out yet?
Question:
Answer #1: [It has no impact on everyone's bets](https://www.nytimes.com/2021/05/10/sports/horse-racing/kentucky-derby-bets-medina-spirit.html). It would be impossible to even try to get the money back now, but that's also not the rule: the terms of the bets everyone agreed to were that everything's decided when the official winner of the race is declared, and that's when the payouts start. And from the standpoint of running a betting operation, that rule makes sense: betters want to get paid quickly if they win rather than having their money held up for months or years of potential challenges. When you place a bet, that's the rule you're agreeing to.

In other words, your bet is a bet on the official race result as determined by the stewards. Not anything that may happen later.Answer #2: Nothing at this point changes. The rules are if the horse is disqualified shortly after the race, bets on the disqualified horse don’t pay out, but if the DQ happens days/weeks/months later, there are no changes to the pay outs.